DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (6/21/22 Remarks: page 9, lines 11-25 and page 10, line 3 - page 11, line 14) with respect to the rejection of claims 1-5, 7, & 17-19 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection of claims 1-5, 7, & 17-19 under 35 USC §103 has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chen (20190304102) and Bjorgvinsdottir (US 20180276845).
Applicant’s arguments (6/21/22 Remarks: page 9, line 26 – page 12, line 2) with respect to the objection to claim 9 have been fully considered and are persuasive. The objection to claim 9 has been obviated by the claim’s cancellation. 
Claim Objections
Claim 1 is objected to because of the following informalities:
Based on surrounding context, the word “legions” (claim 1, line 11) should apparently read “lesions”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-14, & 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “the predefined percentage (claim 1, lines 11-12) lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, & 16-19, insofar as claims 1-5, 7, & 17 are understood, are rejected under 35 U.S.C. 103(a) as being unpatentable over Liu (“SSD: Single Shot MultiBox Detector”) in view of Fuentes (“A Robust Deep-Learning-Based Detector for Real-Time Tomato Plant Diseases and Pests Recognition”) and Chen (20190304102).
With respect to claim 1, Liu discloses:
Claim 1: A system for configuring and utilizing deep learning … , the system comprising:
a memory (Liu Section 2.2, plurality of training images, inherently contained in a memory of some type); and
a processor coupled to the memory (Liu Section 2, single shot multibox (SSD) framework architecture) and configured to perform:
receiving a set of photos … with a plurality of marked regions having multiple aspect ratios, each marked region being associated with a label (Liu Section 2.2, plurality of training images, each having regions including objects marked by ground truth boxes that indicate image features, the boxes varying in aspect ratio, and scale, wherein each ground truth box is labeled with an object category; Liu Figures 1a-1c, example training image) … ;
…
determining, by the processor, a group of anchor boxes from the new set of marked regions for each of a series of convolutional layers of a single shot multibox detector (SSD), the SSD configured to receive an image and assign each of one or more areas of the image into at least one of a plurality of classes (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, each layer of the convolutional network producing a detection prediction corresponding to default boxes; Liu Section 2.2, training to determine object category) … , the group of anchor boxes having distinct aspect ratios and corresponding to various features of the plurality of classes (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, producing default detection predictions corresponding to default boxes of different aspect ratios and corresponding to ground truth boxes indicating image features and varying in aspect ratio);
mapping each of the plurality of marked regions to one of the groups of anchor boxes (Liu Section 2.2, matching ground truth boxes to default boxes based on a Jaccard overlap exceeding a 0.5 threshold);
building the SSD from the group of anchor boxes, the set of photos having the plurality of marked regions, the associated plurality of labels, and the associated plurality of mappings (Liu Section 2.2, training single shot multibox (SSD) detector using default boxes, training images having ground truth boxes, and mappings obtained by matching ground truth boxes to default boxes);
receiving a new image from a client device (Liu Section 3.1, receiving images from a multi-image VOC2007 dataset); and
applying the SSD to the new image … .
Liu does not expressly disclose:
…for plant disease recognition…
…photos of plants showing leaves … a disease of a plurality of diseases and showing at least one lesion caused by the disease…
…corresponding to the plurality of diseases…
…to identify symptoms of one or more diseases in one or more areas of the new image.
Fuentes discloses:
…for plant disease recognition…
…photos of plants showing leaves … a disease of a plurality of diseases and showing at least one lesion caused by the disease…
…corresponding to the plurality of diseases…
…to identify symptoms of one or more diseases in one or more areas of the new image (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions)).
Liu and Fuentes are combinable because they are from the field of detecting image features by a single shot multibox (SSD) detector (Liu Section 2 and Fuentes Section 2.2.2, use of single shot multibox (SSD) detector).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Liu SSD detector to the specific problem of using an SSD detector for detection of plant disease as taught by Fuentes.
The suggestion/motivation for doing so would have been to obtain improved accuracy with smaller image input sizes (Liu Abstract) in the Fuentes application of plant disease detection.
Liu in view of Fuentes does not disclose:
…dividing, combining, or removing one or more of the plurality of marked regions to create a new set of marked regions in accordance with a restriction on a size of a marked region, on a size proportion of a cluster of lesions within a marked region to a leaf, or on a density of legions within a marked region based on the predefined percentage…
Chen discloses:
…dividing, combining (Chen paragraph 0092, processing blob bounding boxes to merge close blobs into a larger one), or (Note: This is a recitation in the alternative, readable upon any one option) removing (Chen paragraph 0092, processing blob bounding boxes to filter out blobs) one or more of the plurality of marked regions to create a new set of marked regions in accordance with a restriction on a size of a marked region (Chen paragraph 0092, processing blob bounding boxes to filter out blobs below a size threshold), on a size proportion of a cluster of lesions within a marked region to a leaf, or (Note: This is a recitation in the alternative, readable upon any one option) on a density of legions within a marked region based on the predefined percentage (Chen paragraph 0092, processing blob bounding boxes to filter out blobs below a size threshold or merge close blobs into a larger one)…
Liu in view of Fuentes and Chen are combinable because they are from the field of detecting image features by a single shot detector (Liu Section 2 and Fuentes Section 2.2.2, use of single shot multibox (SSD) detector, Chen paragraph 0053, single shot detector).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the Chen bounding box filtering or combining arrangements to the Liu in view of Fuentes detector.
The suggestion/motivation for doing so would have been to avoid bounding box errors such as tracking too many small blobs (Chen paragraph 0092).
Therefore, it would have been obvious to combine Liu with Fuentes and Chen to obtain the invention as specified in claim 1.
Applying these teachings as applied to claim 1 above to claims 2, 4-5, 7, & 16-19:
Claim 2: The system of claim 1 (see above), wherein the SSD comprises the series of convolutional layers that correspond to receptive fields of different scales (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, producing default detection predictions corresponding to default boxes of different scales and corresponding to ground truth boxes indicating image features and varying in aspect ratio); and
wherein the processor is further configured to perform: performing classification using feature maps produced by each of the series of convolutional layers (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, each layer of the convolutional network producing a detection prediction corresponding to default boxes).
Claim 4: The system of claim 1 (see above), wherein the SSD includes a fixed number of filters of a fixed size, for each of the group of anchor boxes, to be applied to feature maps produced by each of the series of convolutional layers (Liu Figure 2, SSD architecture having a determined number of elements (i.e. not further specified “filters”) applied to maps produced by preceding convolutional layers).
Claim 5: The system of claim 1 (see above), wherein one of the plurality of marked regions shows multiple disconnected lesions having different sizes or aspect ratios (Fuentes Section 3.4, multiple infected areas (i.e. lesions) of a plant; Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, producing default detection predictions corresponding to default boxes of different aspect ratios and scales).
Claim 7: The system of claim 1 (see above), wherein the processor is configured, in connection with performing the mapping, to perform matching a marked region with one of the group of anchor boxes when a size percentage of an intersection over an union of the marked region and the anchor box over the union is greater than a specific threshold (Liu Section 2.2, matching ground truth boxes to default boxes based on a Jaccard overlap exceeding a 0.5 threshold).
Claim 16: A system for configuring and utilizing deep learning for plant disease recognition (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions)), the system comprising:
a memory (Liu Section 2.2, plurality of training images, inherently contained in a memory of some type); and
a processor coupled to the memory (Liu Section 2, single shot multibox (SSD) framework architecture) and configured to perform:
receiving a set of photos of plants showing leaves (Fuentes Abstract and Section 2.1, detection of plant disease features) with a plurality of marked regions having multiple aspect ratios, each marked region being associated with a label (Liu Section 2.2, plurality of training images, each having regions including objects marked by ground truth boxes that indicate image features, the boxes varying in aspect ratio, and scale, wherein each ground truth box is labeled with an object category; Liu Figures 1a-1c, example training image) of a disease of a plurality of diseases and showing at least one lesion caused by the disease (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions));
determining, by the processor, a group of anchor boxes from the new set of marked regions for each of a series of convolutional layers of a single shot multibox detector (SSD), the SSD configured to receive an image and assign each of one or more areas of the image into at least one of a plurality of classes (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, each layer of the convolutional network producing a detection prediction corresponding to default boxes; Liu Section 2.2, training to determine object category) corresponding to the plurality of diseases (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions)), the group of anchor boxes having distinct aspect ratios and corresponding to various features of the plurality of classes (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, producing default detection predictions corresponding to default boxes of different aspect ratios and corresponding to ground truth boxes indicating image features and varying in aspect ratio);
mapping each of the plurality of marked regions to one of the groups of anchor boxes (Liu Section 2.2, matching ground truth boxes to default boxes based on a Jaccard overlap exceeding a 0.5 threshold);
building the SSD from the group of anchor boxes, the set of photos having the plurality of marked regions, the associated plurality of labels, and the associated plurality of mappings (Liu Section 2.2, training single shot multibox (SSD) detector using default boxes, training images having ground truth boxes, and mappings obtained by matching ground truth boxes to default boxes);
receiving a new image from a client device (Liu Section 3.1, receiving images from a multi-image VOC2007 dataset); and
applying the SSD to the new image to identify symptoms of one or more diseases in one or more areas of the new image (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions)), wherein the processor is configured, in connection with performing the applying, to perform: when a specific area of the one or more areas of the new image is assigned to multiple classes of the plurality of classes (Note: This recitation requires that the recited operation occurs when the stated condition is met, but does not require that the recited operation occurs only when the stated condition is met), performing non-maximum suppression (NMS) to select one of the multiple classes (Liu Section 2.1, non-maximum suppression).
Claim 17: The system of claim 1 (see above), wherein the processor is configured, in connection with performing the applying, to perform assigning the one or more areas of the new image into one or more classes (Liu Section 2.2, training to determine object category of the plurality of classes corresponding to the one or more diseases (Fuentes Abstract and Section 2.1, detection and classification of plant disease features).
Claim 18: A computer-implemented method of configuring and utilizing deep learning for plant disease recognition (Fuentes Abstract and Section 2.1, detection of plant disease features using computer vision), the system comprising:
receiving, by a processor, a set of photos of plants showing leaves (Fuentes Abstract and Section 2.1, detection of plant leaf disease features) with a plurality of marked regions having multiple aspect ratios, each marked region being associated with a label (Liu Section 2.2, plurality of training images, each having regions including objects marked by ground truth boxes that indicate image features, the boxes varying in aspect ratio, and scale, wherein each ground truth box is labeled with an object category; Liu Figures 1a-1c, example training image) of a disease of a plurality of diseases and showing at least one lesion caused by the disease (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions));
determining, by the processor, a group of anchor boxes from the plurality of marked regions for each of a series of convolutional layers of a single shot multibox detector (SSD), the SSD configured to receive an image and assign each of one or more areas of the image into at least one of a plurality of classes (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, each layer of the convolutional network producing a detection prediction corresponding to default boxes; Liu Section 2.2, training to determine object category) corresponding to the plurality of diseases (Fuentes Abstract and Section 2.1, detection of plant disease features), the group of anchor boxes having distinct aspect ratios and corresponding to various features of the plurality of classes (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, producing default detection predictions corresponding to default boxes of different aspect ratios and corresponding to ground truth boxes indicating image features and varying in aspect ratio);
mapping each of the plurality of marked regions to one of the groups of anchor boxes, comprising matching a marked region with an anchor box when a superimposition of the anchor box covers more than a predefined percentage of the marked region (Liu Section 2.2, matching ground truth boxes to default boxes based on a Jaccard overlap exceeding a 0.5 threshold) and matching a marked region with a negative anchor box outside the group of anchor boxes in response to a size percentage of an intersection over a union of the marked region and the anchor box over the union being less than a specific threshold (Liu Section 2.2, matching ground truth boxes to default boxes based on a Jaccard overlap exceeding a 0.5 threshold, corresponding to a negative anchor box defined by overlap not exceeding this threshold);
building the SSD from the group of anchor boxes, the set of photos having the plurality of marked regions, the associated plurality of labels, and the associated plurality of mappings (Liu Section 2.2, training single shot multibox (SSD) detector using default boxes, training images having ground truth boxes, and mappings obtained by matching ground truth boxes to default boxes);
receiving a new image from a client device (Liu Section 3.1, receiving images from a multi-image VOC2007 dataset); and
applying the SSD to the new image to identify symptoms of one or more diseases in one or more areas of the new image (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions)).
Claim 19: The computer-implemented method of claim 18 (see above), wherein one of the plurality of marked regions shows multiple disconnected lesions having different sizes or aspect ratios (Fuentes Section 3.4, multiple infected areas (i.e. lesions) of a plant; Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, producing default detection predictions corresponding to default boxes of different aspect ratios and scales).
With respect to claim 3, Liu in view of Fuentes teaches the system of claim 1 (see above) with an architecture containing a particular number of elements (Liu Figure 2, SSD architecture having a determined number of elements (i.e. not further specified “filters”).
Liu in view of Fuentes does not disclose expressly the use of a particular number of filters which is four greater than the size of the plurality of classes corresponding to the number of diseases.
The selection of a particular number of elements to use in a given type of processing architecture would be an example of a selection among equivalent choices.
The selection of one of a set of equivalent choices known to one of ordinary skill in the art, where the reasons for the selection of one equivalent rather than another is not to solve an existent problem, has been judicially recognized as an expedient obvious to one of ordinary skill in the art. In re Ruff, 118 USPQ 343 (CCPA 1958).
Claim 3: The system of claim 1 (see above), wherein the SSD comprises 4+c filters for each of the group of anchor boxes, with c being a size of the plurality of classes corresponding to the plurality of diseases (see above obviousness rationale).
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Liu in view of Fuentes and Chen, and further in view of Bjorgvinsdottir (US 20180276845).
Liu in view of Fuentes and Chen discloses:
Claim 15: A system for configuring and utilizing deep learning for plant disease recognition (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions)), the system comprising:
a memory (Liu Section 2.2, plurality of training images, inherently contained in a memory of some type); and
a processor coupled to the memory (Liu Section 2, single shot multibox (SSD) framework architecture) and configured to perform:
receiving a set of photos of plants showing leaves (Fuentes Abstract and Section 2.1, detection of plant disease features) with a plurality of marked regions having multiple aspect ratios, each marked region being associated with a label (Liu Section 2.2, plurality of training images, each having regions including objects marked by ground truth boxes that indicate image features, the boxes varying in aspect ratio, and scale, wherein each ground truth box is labeled with an object category; Liu Figures 1a-1c, example training image) of a disease of a plurality of diseases and showing at least one lesion caused by the disease (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions));
determining, by the processor, a group of anchor boxes from the new set of marked regions for each of a series of convolutional layers of a single shot multibox detector (SSD), the SSD configured to receive an image and assign each of one or more areas of the image into at least one of a plurality of classes (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, each layer of the convolutional network producing a detection prediction corresponding to default boxes; Liu Section 2.2, training to determine object category) corresponding to the plurality of diseases (Fuentes Abstract and Section 2.1, detection of plant disease features; Fuentes Section 3.4, determining bounding boxes corresponding to infected plant areas (i.e. plant lesions)), the group of anchor boxes having distinct aspect ratios and corresponding to various features of the plurality of classes (Liu Section 2.1 and Figures 1-2, single shot multibox (SSD) detector, producing default detection predictions corresponding to default boxes of different aspect ratios and corresponding to ground truth boxes indicating image features and varying in aspect ratio);
mapping each of the plurality of marked regions to one of the groups of anchor boxes (Liu Section 2.2, matching ground truth boxes to default boxes based on a Jaccard overlap exceeding a 0.5 threshold);
building the SSD from the group of anchor boxes, the set of photos having the plurality of marked regions, the associated plurality of labels, and the associated plurality of mappings (Liu Section 2.2, training single shot multibox (SSD) detector using default boxes, training images having ground truth boxes, and mappings obtained by matching ground truth boxes to default boxes);
receiving a new image from a client device (Liu Section 3.1, receiving images from a multi-image VOC2007 dataset);
… .
Liu in view of Fuentes and Chen does not expressly disclose:
padding the new image into a square shape and then scaling the new image in the square shape;
Bjorgvinsdottir discloses:
padding the new image into a square shape and then scaling the new image in the square shape (Bjorgvinsdottir paragraph 0071, scaling and padding image to square size 200x200 pixels);
Liu in view of Fuentes and Chen and Bjorgvinsdottir are combinable because they are from the field identifying and recognizing an image object (Liu Section 2 and Fuentes Section 2.2.2, use of single shot multibox (SSD) detector, Chen paragraph 0053, single shot detector; Bjorgvinsdottir Abstract).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to produce a scaled and padded square image.
The suggestion/motivation for doing so would have been to produce an image acceptable to a neural network input (Bjorgvinsdottir paragraph 0071).
Therefore, it would have been obvious to combine Liu in view of Fuentes and Chen with Bjorgvinsdottir to obtain the invention as specified in claim 15.
Allowable Subject Matter
Claims 6, 8, & 10-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claim 6, the art of record does not teach or suggest the recited deep learning arrangement of receiving photos having labelled marked regions of different aspect ratios, determining anchor boxes from the marked region via a series of convolutional layers of a single shot multibox detector, mapping marked regions to anchor boxes, and building the single shot multibox detector from the anchor boxes, the photos having marked regions, the labels, and the mappings in conjunction with the recited addition of photos by cropping and resizing or random padding and resizing.
With respect to claim 8, the art of record does not teach or suggest the recited deep learning arrangement of receiving photos having labelled marked regions of different aspect ratios, determining anchor boxes from the marked region via a series of convolutional layers of a single shot multibox detector, mapping marked regions to anchor boxes, and building the single shot multibox detector from the anchor boxes, the photos having marked regions, the labels, and the mappings in conjunction with the recited matching of a marked region with a negative anchor box outside the anchor box group if an intersection of a marked region and an anchor box is less than a threshold.
With respect to claim 9, the art of record does not teach or suggest the recited deep learning arrangement of receiving photos having labelled marked regions of different aspect ratios, determining anchor boxes from the marked region via a series of convolutional layers of a single shot multibox detector, mapping marked regions to anchor boxes, and building the single shot multibox detector from the anchor boxes, the photos having marked regions, the labels, and the mappings in conjunction with the recited dividing, combining, or removing marked regions in accordance with a marked region size restriction on a size proportion or density of a cluster of lesions.
With respect to claim 10, the art of record does not teach or suggest the recited deep learning arrangement of receiving photos having labelled marked regions of different aspect ratios, determining anchor boxes from the marked region via a series of convolutional layers of a single shot multibox detector, mapping marked regions to anchor boxes, and building the single shot multibox detector from the anchor boxes, the photos having marked regions, the labels, and the mappings in conjunction with the recited normalizing marked regions on the basis of a fixed camera distance and a fixed camera resolution.
With respect to claim 11, the art of record does not teach or suggest the recited deep learning arrangement of receiving photos having labelled marked regions of different aspect ratios, determining anchor boxes from the marked region via a series of convolutional layers of a single shot multibox detector, mapping marked regions to anchor boxes, and building the single shot multibox detector from the anchor boxes, the photos having marked regions, the labels, and the mappings in conjunction with the recited deselecting a marked region having a smallest size or a size similar to a second marked region.
With respect to claim 12, the art of record does not teach or suggest the recited deep learning arrangement of receiving photos having labelled marked regions of different aspect ratios, determining anchor boxes from the marked region via a series of convolutional layers of a single shot multibox detector, mapping marked regions to anchor boxes, and building the single shot multibox detector from the anchor boxes, the photos having marked regions, the labels, and the mappings in conjunction with the recited clustering regions, computing an aggregate region, and defining an anchor box based on the cluster.
With respect to claim 13 (and dependent claim 14), the art of record does not teach or suggest the recited deep learning arrangement of receiving photos having labelled marked regions of different aspect ratios, determining anchor boxes from the marked region via a series of convolutional layers of a single shot multibox detector, mapping marked regions to anchor boxes, and building the single shot multibox detector from the anchor boxes, the photos having marked regions, the labels, and the mappings in conjunction with the recited identifying anchor boxes by length, aspect ratio, and scaling factor and assigning a smaller or larger scaling factor based on associated convolutional layer position.
Conclusion
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663